—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *997entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Substantial evidence supports the determination finding petitioner guilty of violating the prison disciplinary rule that prohibits the possession of drugs. The misbehavior report and hearing testimony established that a hand-rolled cigarette containing a leafy green substance, later determined to be marihuana, was confiscated from petitioner during a random frisk of inmates. Even if petitioner’s challenge to the chain of custody of the contraband was preserved (see Matter of Wilson v Coombe, 237 AD2d 831), we would nevertheless find it to be without merit. Although the correction officer who confiscated the contraband did not personally make a notation on the chain of custody form, “it is enough that another, a secretary or some other staff member, make the notations on the handler’s behalf’ (Matter of Hop Wah v Coughlin, 153 AD2d 999, 1000, lv denied 75 NY2d 705). Furthermore, the record contains the appropriate documentation, which petitioner indicated he received, for the use of the contraband test results (see 7 NYCRR 101.5). Finally, petitioner’s contention of hearing officer bias is without merit.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.